Order filed November 1, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00538-CV
                                   ____________

LEROY GREER, BERNICE GREER, AND ALL OTHER OCCUPANTS OF
     8306 KELSEY PASS, MISSOURI CITY, TEXAS 77459, Appellants

                                         V.

        JP MORGAN MORTGAGE ACQUISITION CORP., Appellee


                  On Appeal from County Court at Law No. 5
                           Fort Bend County, Texas
                    Trial Court Cause No. 21-CCV-069602

                                     ORDER

      Appellants’ brief was originally due January 18, 2022. We granted two
extensions of time to file appellants’ brief until April 19, 2022. On April 19, 2022,
appellant Leroy Greer filed a brief, and in the brief’s Identity of Parties and
Counsel section, identified only himself as the “appellant.” See Tex. R. App. P.
38.1(a) (“Identity of Parties and Counsel”). Appellants Bernice Greer and/or any
other occupant of 8306 Kelsey Pass, Missouri City, Texas 77459 did not file a
brief.

         Accordingly, we order appellants Bernice Greer and/or any other occupant
of 8306 Kelsey Pass, Missouri City, Texas 77459 to file a brief with the clerk of
this court within thirty (30) days of the date of this order. If those appellants do
not timely file the brief as ordered, their appeal is subject to dismissal without
further notice for want of prosecution. See Tex. R. App. P. 42.3(b). This order
does not affect appellant Leroy Greer’s appeal.



                                       PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.